 


109 HR 296 IH: To adjust the boundary of the Rancho Corral de Tierra Golden Gate National Recreation Area.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 296 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Lantos (for himself, Ms. Pelosi, Mr. George Miller of California, Ms. Lee, Mrs. Tauscher, Mr. Thompson of California, Mr. Stark, Ms. Woolsey, and Mr. Honda) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To adjust the boundary of the Rancho Corral de Tierra Golden Gate National Recreation Area. 
 
 
1.Rancho Corral de Tierra Golden Gate National Recreation Area boundary adjustment 
(a)Short titleThis section may be cited as the Rancho Corral de Tierra Golden Gate National Recreation Area Boundary Adjustment Act. 
(b)Boundary adjustmentSection 2(a) of Public Law 92–589 (16 U.S.C. 460bb–1(a)) is amended— 
(1)by striking The recreation area shall comprise and inserting the following:  
 
(1)Initial landsThe recreation area shall comprise; and 
(2)by striking The following additional lands are also and all that follows through the period at the end of the subsection and inserting the following new paragraphs:  
 
(2)Additional landsIn addition to the lands described in paragraph (1), the recreation area shall include the following: 
(A)The parcels numbered by the Assessor of Marin County, California, 119–040-04, 119–040-05, 119–040-18, 166–202-03, 166–010-06, 166–010-07, 166–010-24, 166–010-25, 119–240-19, 166–010-10, 166–010-22, 119–240-03, 119–240-51, 119–240-52, 119–240-54, 166–010-12, 166–010-13, and 119–235-10. 
(B)Lands and waters in San Mateo County generally depicted on the map entitled `Sweeney Ridge Addition, Golden Gate National Recreation Area', numbered NRA GG–80,000-A, and dated May 1980. 
(C)Lands acquired under the Golden Gate National Recreation Area Addition Act of 1992 (16 U.S.C. 460bb–1 note; Public Law 102–299). 
(D)Lands generally depicted on the map entitled `Additions to Golden Gate National Recreation Area', numbered NPS–80-076, and dated July 2000/PWR–PLRPC. 
(E) Lands generally depicted on the map entitled `Rancho Corral de Tierra Additions to the Golden Gate National Recreation Area', numbered NPS–80,079E, and dated March 2004. 
(3)Acquisition limitationThe Secretary may acquire land described in paragraph (2)(E) only from a willing seller..  
 
